842 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William BRYANT, Petitioner.
No. 87-8031.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided March 14, 1988.

William Bryant, petitioner pro se.
Before K.K. HALL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Petitioner William Bryant has applied to this Court for a writ of mandamus to direct the district judge to rescind his order directing the United States Attorney to respond to Bryant's motion that the district judge recuse himself from acting on Bryant's Sec. 2255 motion.


2
The district court has now entered a judgment denying the Sec. 2255 motion.  Bryant v. United States, C/A No. 87-1596-H (D.Md.Dec. 15, 1987).  That judgment is now on appeal in this Court as Bryant v. United States, No. 88-6001, and this order may be reviewed in that appeal.  Mandamus is not a substitute for appeal nor may it be used to circumvent the normal appellate process.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).


3
Accordingly, although we grant leave to proceed in forma pauperis, the petition for writ of mandamus is dismissed.


4
DISMISSED.